Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/15/2021 has been entered.

Status of the application
3.	Claims 16-18, 20, 22-24, 26-30 are pending in this application.
Claims 16, 20, 29 have been amended. 
Claim 19 has been further cancelled.
Claims 16-18, 20, 22-24, 26-30 have been allowed. 


Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

5.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 5b. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims 16-18, 22-24, 26-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marcus-Johnson et al. US 2015/0157036 in view of Sliekers et al. US 2015/0353611 in view of Alexander et al. US 20130071544.

8. 	Regarding claims 16, 17, Marcus-Johnson et al. discloses a processed cheese composition, comprising a blend of natural cheese with moisture e.g. in the form of water and with other ingredients including emulsifier (at least in [0042], [0043]) followed by further processing to make “homogeneous mass’ ready for packaging (at least in [0042], [0043], [0048], and claim 1 of Marcus-Johnson et al.).
Marcus-Johnson et al. also discloses that the cultured dairy component can be used as concentrated cultured dairy component ([0036]) and concentrated form can be ‘many forms’ including ‘spray-dried’ form also ([0068]) which is used to manufacture cheese product ([0069)).
Marcus-Johnson et al. is silent about
(i) A source of potassium lactate and amount to be included in the composition and
(ii) One or more emulsifying salts and
(iii) Wherein the processed cheese composition comprises less than 0.7 wt. % of sodium cations as claimed in amended claim 16.
With respect to (i), Sliekers et al. discloses a method of producing a ferment (Abstract) containing lactate is in the form of potassium lactate in an amount of at least 25 wt.% of lactate ( [0062], [0063]) and that lactate ferment ([0011], [0065]) can be in a full solid form also (in claim 24 e.g. “at least 50wt.% solid content).

products, especially organoleptic property and salt content when used even at high dose with multi-beneficial effects e.g. potassium lactate ferment is useful in the preservation of a spoilage of microorganism, while avoiding negative impact on other quality aspects of alimentary products, especially organoleptic property and salt content when used even at high dose (Sliekers et al. at least in [0065]) and can be in a full solid form (in claim 24 e.g. “at least 50wt. % solid content).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Marcus-Johnson et al. to include the teaching of Sliekers et al. to add potassium lactate containing ‘cultured dairy component’ in the form of a ferment as preservative which provides additional multi- benefits (Sliekers et al. [0065]) in combination with lactate in the form of potassium lactate confers a particular advantageous property of having low sodium content (Sliekers et al. at least in [0064], [0065]) because it is known that  excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure etc. and sodium chloride substitute can be potassium lactate also as taught by Alexander et al. (at least in [0032]; and potassium lactate can be used in combination with cheese as flavoring agent. Therefore, potassium lactate can be used with cheese also).
Regarding claim limitation of amended claim 1, “one or more emulsifying salts in an amount of 1-5 wt.%, based on the total weight of the melt or blend, wherein the one or 
(a) It is within the skill of one of ordinary skill in the art to select specific emulsifier e.g. dipotassium phosphate in order to reduce the load of sodium to make low sodium processed cheese of claim 16. 
(b) It is also to be noted that claim 19 depends on claim 16 which is amended to less than 0.7 wt. % sodium. Therefore, it is not optional to address claim 19. If we consider about 1-3% ([0048]), the lower amount of about 1% by weight of emulsifier ([0048]), it will definitely contain less than 1.0 wt. % sodium. However, depending on percent amount of sodium in the sodium salt, it can also be less than 0.7% (For example, standard calculation provides about 10% sodium in sodium citrate). Therefore, it is within the skill of one of ordinary skill in the art to select the type of sodium salt in order to have minimal (less than 0.7 wt. %) or no burden of sodium in the final product.
Regarding the claim limitation of “potassium lactate in an amount of 0.4 to 3 wt.% based on the total weight of the melt or blend” as claimed in claim 16 and “ 0.5 to 2.5% by weight” as claimed in claim 17, let us consider the disclosures by
(a) Marcus-Johnson et al. also discloses that the cultured dairy component can be used as concentrated cultured dairy component ([0036]) and concentrated form can
be ‘many forms’ including ‘spray-dried’ form also ([0068]) which is used to manufacture cheese product ([0069]).

Sliekers et al. discloses that such concentrated cultured dairy component can be made as lactate concentrate and lactate is potassium lactate ([0011], [0056], [0059], [0062], [0063], [0065]) and potassium lactate is at least 25% by weight of dry weight of the concentrated cultured dairy component where the concentrated form can be dry powder form also (in Sliekers et al. [0062] and at least in claim 24 of Sliekers et al.).
Therefore, it can be e.g. 25% of 1% (culture dairy product) = at least 0.25 gm by weight (lower) to 25% of 20% (culture dairy product) = at least 5.0 gm by weight (Higher range) potassium lactate of Sliekers et al. ([(0062]) to meet claimed invention.
Then, it is understood that one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify of Marcus-Johnson et al. at least in claim 5 of Marcus-Johnson et al.) by including the potassium lactate containing culture ferment of Sliekers et al. which will meet the claimed range amounts of claims 16 and 17.
With respect to (ii), Marcus-Johnson et al. discloses that the one or more emulsifying agent (s) can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5wt. %, therefore, optional ([0014] e.g. optional emulsifier, and [0048]).
With respect to (iii), regarding the amended claim limitation of “less than 0.7% by weight sodium cation” as claimed in claim 16, it is to be noted claim 16 recites “one or more emulsifying agent. Therefore, claim 16 must be addressed with emulsifier.

It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of sodium salt as emulsifier in order to have less than 0.7 wt. % sodium cation in the final product. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of emulsifier in Marcus-Johnson et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. low sodium product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9. 	Regarding claim 18, Marcus-Johnson et al. in view of Sliekers et al. discloses that the potassium lactate is incorporated in the form of a fermented product (Marcus- Johnson et al. discloses in claim 11, it can be “fermentation product” and at least in
abstract and other recitations of Sliekers et al. at least in [0011], [0056], [0059], [0059], [0062] as discussed above).



11.  	Regarding claim 23, Marcus-Johnson et al. discloses that the sodium salts
are optional as emulsifier and as sodium chloride as discussed for claim 22 above. In addition, potassium lactate can be used from the teaching of Sliekers et al. ([0059], [0062], [0064], and [0065]) to include as a substitute for sodium and having multi beneficial effects as discussed above. Therefore, it is within the skill of one of ordinary skill in the art to evaluate and optimize the amount of sodium source e.g. as one example, optional components e.g. emulsifier (0-5% by weight sodium citrate, disodium phosphate in [0048] of Marcus-Johnson et al.) more potassium cation than sodium cation to meet claim limitation of “K/Na cation form exceeds 1/8” claim 23.

12.	 Regarding claim 24, as discussed above, Marcus-Johnson et al. in view of Sliekers et al. disclose that ‘lactate ferment as ‘potassium lactate’ ([0059], [0065] of Sliekers et al.) provides additional multi-benefits ([(0065]), and can be in a full solid form (in claim 24 e.g. “at least 50wt.% solid content) which imparts because excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure etc. and sodium chloride substitute can be potassium lactate also as taught by 

13. 	 Regarding claim 26, Marcus-Johnson et al. in view of Sliekers et al. discloses that the potassium lactate is incorporated in the form of a fermented product (at least
in abstract, [0011], [0065] e.g. “lactate ferment” of Sliekers et al. as discussed above).

14. 	Regarding claim 27, as discussed, Marcus-Johnson et al. discloses that the one or more emulsifying agent (Ss) can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5% by weight ([0048]). If we combine another teaching of optionally sodium chloride (in [0042] e.g. sodium chloride may be added for flavor in Marcus-Johnson et al.), therefore, the sodium cation can be less than 0.7 wt.% in order to have the benefit of low/ no sodium content containing lactate ferment product ([0059], [0064], [0065] of Sliekers et al.) in the final product to meet it is understood that the sodium cation will be less than 0.7 wt. % in order to have the benefit of low/ no sodium content containing lactate ferment product ([0059], [0064], [0065] of Sliekers et al.) in the final product to meet claim 27.

15. 	Regarding claim 28, Marcus-Johnson et al. discloses that the sodium salts are optional as emulsifier and as sodium chloride as discussed for claim 27 above.
.

16.	 Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Marcus-Johnson et al. US 2015/0157036 in view of Sliekers et al. US 2015/0353611 and further Alexander et al. US 2013/0071544 as applied to claim 19 and further (additionally), in view of Gamay et al. USPN 5935634.

17. 	Regarding claim 20, Marcus-Johnson et al. discloses that the one or more emulsifying agent can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5wt.%, therefore, optional ([0048)).
It is to be noted that one of ordinary skill in the art would select emulsifier other than sodium salt from the disclosed list of emulsifiers from Marcus-Johnson et al. ([0048]) in order to have sodium chloride free or minimal amount in the product for low sodium product in order to achieve multi-benefits (in Slekers et al. [0064], [0065]) including control/reduce the consumption of sodium salt because excess of sodium salt is known to have high sodium load which  has health hazardous effect e.g. high blood pressure etc. in order to achieve multi-benefit as discussed in detail above. It is known that sodium chloride substitute can be potassium lactate also as taught by Alexander et 
However, (additionally) Marcus-Johnson et al. in view of secondary prior arts are silent about any specific emulsifying agent from the disclosed list of Marcus-Johnson et al. ([0048]) other than sodium salt.
Gamay et al. discloses that the emulsifiers e.g. phosphate containing emulsifiers can be broadly any salt of phosphates (at least in claim 7) and it can be potassium phosphate also in order to serve as an emulsifier plus as a substitute of sodium chloride salt in order to control/reduce the consumption of sodium salt because it is known that excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure. Therefore. It is within the skill of one of ordinary skill in the art to consider emulsifying agent from within the disclosed list of Gamay et al. which is not sodium salt in order to maintain claimed low sodium final product as presently claimed invention.

18.	 Claims 29, 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Marcus-Johnson et al. US 2015/0157036 in view of Sliekers et al. US 2015/0353611 in view of Alexander et al. US 2013/0071544.

19.	 Regarding claim 29, Marcus-Johnson et al. discloses a processed cheese composition, comprising a blend of natural cheese with moisture e.g. in the form of water and with other ingredients including emulsifier (at least in [0042], [0043]) followed by further processing to make “homogeneous mass’ ready for packaging (at least in [0042], [0043], [0048], and claim 1 of Marcus-Johnson et al.). Marcus-Johnson et al. 
Sliekers et al. also discloses that potassium lactate confers a particular advantageous property to the ferment ([0059]) having low sodium content ([0064]) and also potassium lactate ferment is useful in the preservation of a spoilage of microorganism, while avoiding negative impact on other quality aspects of alimentary products, especially organoleptic property and salt content when used even at high dose with multi-beneficial effects e.g. potassium lactate ferment is useful in the preservation of a spoilage of microorganism, while avoiding negative impact on other quality aspects of alimentary products, especially organoleptic property and salt content when used even at high dose (Sliekers et al. at least in [0065]) and can be in a full solid form (in claim 24 e.g. “at least 50wt.% solid content).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Marcus-Johnson et al. to include the 
Regarding the claim limitation of “potassium lactate in an amount of 0.4 to 3 wt.% based on the total weight of the melt or blend” as claimed in claim 16 and “ 0.5 to 2.5% by weight” as claimed in claim 17, let us consider the disclosures by
(a) Marcus-Johnson et al. also discloses that the cultured dairy component can be used as concentrated cultured dairy component ([0036]) and concentrated form can be ‘many forms’ including ‘spray-dried’ form also ([0068]) which is used to manufacture cheese product ([0069)).
(b) Marcus-Johnson et al. discloses 1 -20% cultured dairy component or 4- 10% cultured dairy component is used in making cheese product (in Marcus-Johnson et al. [0049], [0052]), which can be in concentrated form ([0036]).
Sliekers et al. discloses that such concentrated cultured dairy component can be made as lactate concentrate and lactate is potassium lactate ([0011], [0056], [0059], [0062], [0063], [0065]) and potassium lactate is at least 25% by weight of dry weight of 
Therefore, it can be e.g. 25% of 1% (culture dairy product) = at least 0.25 gm by weight (lower) to 25% of 20% (culture dairy product) = at least 5.0 gm by weight (Higher range) potassium lactate of Sliekers et al. ([(0062]) to meet claimed invention.
Then, it is understood that one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify of Marcus-Johnson et al. at least in claim 5 of Marcus-Johnson et al.) by including the potassium lactate containing culture ferment of Sliekers et al. which will meet the claimed range amounts of claims 16 and 17.
With respect to (ii), Marcus-Johnson et al. discloses that the one or more emulsifying agent (s) can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5wt. %, therefore, optional ([0014] e.g. optional emulsifier, and [0048)).
With respect to (iii), Regarding the amended claim limitation of “less than 0.7% by weight sodium cation” as claimed in claim 16, it is to be noted claim 16 recites “one or more emulsifying agent. Therefore, claim 16 must be addressed with emulsifier. Marcus-Johnson et al. discloses that the one or more emulsifying agent (s) can be included from sodium citrate, disodium phosphate etc. in an amount from 0-5% by weight ([0048]). If we combine another teaching of optionally sodium chloride (in [0042] e.g. sodium chloride may be added for flavor in Marcus-Johnson et al.), therefore, the sodium cation can be less than 0.7 wt.% in order to have the benefit of low/ no sodium 
It is to be noted that it is within the skill of one of ordinary skill in the art to optimize the amount of sodium salt as emulsifier in order to have less than 0.7 wt.% sodium cation in the final product. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of emulsifier in Marcus-Johnson et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. low sodium product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

20. 	Regarding claim 30, Marcus-Johnson et al. discloses a method of making processed cheese comprising the steps of fermenting a liquid dairy medium with a Lactococcus lactis strain (at least in claim 11 of Marcus-Johnson et al.), therefore, discloses the step of fermentation using lactic acid bacteria as claimed in claim 30.
However, Marcus-Johnson et al. is silent about all the claimed steps of claim 30.
Sliekers et al. discloses that the lactate ferment ([0011], [0065]) can be made by using the steps of:
(i) Inoculating a nutrient medium comprising a solution of a fermentable substrate and a nitrogen source in an aqueous medium (in claim 16 (a) of Sliekers et al.) as claimed in claim 30 (a)


(iii) using alkaline potassium salt which results in a product containing substantial amounts of lactate in potassium salt form (at least in [0059], and in claim 16 of Sliekers et al.) to meet the claim limitation of “Wherein the lactic acid is converted to the potassium salt during or after step (c )” of claim 30.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Marcus-Johnson et al. (e.g. at least in claim 11 of Marcus-Johnson et al.) to include the teaching of Sliekers et al. ( at least in claim 16 and [0059] of Sliekers et al.) in order to make potassium lactate as lactate ferment’ ([0011], [0055], [0065]) which is ‘lactate ferment’ ([0055], [0065]) in order to serve as preservative and also it provides additional multi-benefits ([0065]) in combination with lactate in the form of potassium lactate confers a particular advantageous property of having low sodium content (at least in [0049], [0050], [0055], [0056], [0059], [0064], [0065]) and also potassium lactate ferment is useful in the preservation of a spoilage of microorganism, while avoiding negative impact on other quality aspects of alimentary products, especially organoleptic property and salt content when used even at high dose (at least in [0065]) and can be in a full solid form also (in claim 24 e.g. “at least 50wt.% solid content).



Response to arguments
21.	Applicants’ arguments and amendments have been considered. Applicants arguments and amendments overcome the rejections made using secondary prior art by NPL Silva et al. Examiner used another secondary prior art by Alexander et al. US 2013/0071544. Therefore, the arguments are primarily based on NPL Silva et al. and as because examiner is not using this NPL Silva et al. in this office action, the arguments NPL Silva et al. is considered as moot. 

22.	Applicants Regarding the arguments made by the applicants in remarks section, on page 7 for the secondary prior art by Gamay et al. , it is to be noted that Gamay et al. discloses that the emulsifiers e.g. phosphate containing emulsifiers can be broadly any salt of phosphates (at least in claim 7) and it can be potassium phosphate also in order to serve as an emulsifier plus as a substitute of sodium chloride salt in order to control/reduce the consumption of sodium salt because it is known that excess of sodium salt having sodium load has health hazardous effect e.g. high blood pressure. Therefore. It is within the skill of one of ordinary skill in the art to consider emulsifying agent from within the disclosed list of Gamay et al. which is not sodium salt in order to maintain claimed low sodium final product as presently claimed invention.

Conclusion
23. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792